Case 8:16-cv-01993-GW-SP Document 17 Filed 08/10/20 Page 1 of 1 Page ID #:1105



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   GUSTAVO BELTRAN DIAZ,                )   Case No. SA CV 16-1993-GW (SP)
 12                                        )
                           Petitioner,     )
 13                                        )   ORDER ACCEPTING FINDINGS AND
                     v.                    )   RECOMMENDATION OF UNITED
 14                                        )   STATES MAGISTRATE JUDGE
      JOE LIZARRAGA, Warden,               )
 15                                        )
                           Respondent.     )
 16                                        )
      ___________________________          )
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
 19 file, and the Report and Recommendation of the United States Magistrate Judge.
 20 Petitioner has not filed any written Objections to the Report within the time
 21 permitted. The Court accepts the findings and recommendation of the Magistrate
 22 Judge.
 23         IT IS THEREFORE ORDERED that Judgment will be entered denying the
 24 Petition and dismissing this action with prejudice.
 25
 26 DATED: August 10, 2020                        _______________________________
                                                  HONORABLE GEORGE H. WU
 27                                               UNITED STATES DISTRICT JUDGE
 28
